Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 7, 2015

                                    No. 04-15-00326-CV

                               IN THE INTEREST OF A.D.,

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-01927
                       Honorable Martha B. Tanner, Judge Presiding


                                       ORDER

        Appellant’s second motion for extension of time to file brief is hereby GRANTED. Time
is extended to August 24, 2015. NO FURTHER EXTENSIONS WILL BE ALLOWED.




                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court